DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to Response to communication filed on 02/07/2022.
	Claims 1-11 and 13-21 are pending. 
	Claim 15-20 have been withdrawn with traverse. 
	Claims 1 and 13 have been amended. 
	Claim 12 is cancelled.
	Claim 21 has been added
	Claims 1-11, 13-14 and 21 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.


Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 02/07/2022:
Regarding 35 USC § 103 rejection: 
	Applicant’s arguments, filed on 02/07/2022, with respect to claim rejection - 35 USC § 103 have been fully considered and are persuasive.  The claim rejection - 35 USC § 103 of 1-11 and 13-14 has been withdrawn. 


Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 1-11, 13-14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The independent claim 1 recites “ascertaining, at the pPOS device, electronic payment data elements and/or customer identification data elements from a customer”. Although the specification teaches entering the data in the pos [0064], receiving transaction data from interface [0069], reader read payment and/or identity instrument [0086] [00112], and [00114] teaches checking if the data is a buffer, the examiner finds that the specification does not provide proper written description support for the added step “Ascertaining” to the method claim. As the plain meaning to the word ascertaining is find (something) out of sure; make sure of (Oxford Languages). The specification does not describe the features, structure, acts and/or method to “ascertaining” the data of payment data elements and/or customer identification data elements at the pPOS device to perform the amended claim limitations.  Accordingly, the examiner finds this “ascertaining” limitation to be new matter.  


Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                  /FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687